Citation Nr: 0512786	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
head injury wound.  A Notice of Disagreement was received in 
April 2002.  A Statement of the Case was issued in April 
2003.  A timely appeal was received in May 2003.  A video 
conference hearing was held before the undersigned Veterans 
Law Judge in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he incurred a head injury while in 
service and because of it his mental and physical health 
changed.  Specifically the veteran claims that he has now 
been diagnosed with intermittent explosive disorder, 
depressive disorder and psychotic disorder and that these 
conditions were caused by the head injury in service.

The RO denied service connection on the basis that the 
service medical records do not show any complaints of, 
treatment for, or diagnosis of a head injury, wound or 
trauma.  The Board has reviewed the service medical records 
and that they do not show any complaints, treatment or 
diagnosis of a head injury, wound or trauma.  They do show 
that, on June 8, 1973, the veteran was seen in the emergency 
room because he "passed out."  The treatment note indicates 
that he received a laceration but, due to the handwriting, it 
is not possible to tell whether it was on the right hand or 
the right head.  However, if you follow the treatment 
records, which show dressing changes, a June 18, 1973 
treatment note clearly reads that the dressing change was of 
the right hand.  The Board believes the correct reading of 
the June 8, 1973 note is, therefore, that the veteran 
incurred a laceration on his right hand.  In addition, the 
veteran stated that, just prior to receiving the head injury, 
he received dental treatment.  A review of the veteran's 
dental records, however, does not show that the veteran was 
treated on June 8, 1973, but rather on June 12, 1973 and, 
therefore, does not assist in confirming the incident as told 
by the veteran.

This does not, however, end our inquiry.  The veteran 
basically alleges that he suffers from psychological problems 
due to his service, albeit he believes they are due to the 
alleged head injury.  A review of his service medical records 
does show possible psychiatric problems.  A treatment note 
dated October 27, 1973, where the veteran was brought into 
the dispensary semiconscious after becoming wild in the 
barracks, questioned either intoxication of unknown etiology 
or acute psychosis as the reason for his behavior.  An 
undated emergency room treatment note indicates the veteran 
was hostile and questioned alcohol abuse.  A consultation 
request from psychiatry to orthopedics (undated request but 
seen by orthopedic clinic on October 29, 1973) states that 
the veteran had become hostile and was drunk and acting 
bizarre.  

Included with the service medical records is a Statement of 
Social Work Evaluation.  The report shows that the veteran 
was evaluated by a social worker and was found to have an 
immature personality, moderate but disabling.  Separation 
from the military was recommended because of unsuitability 
due to a character and behavior disorder.  The history given 
shows multiple disciplinary and behavioral problems.

An August 2000 decision granting the veteran social security 
disability benefits discusses two psychological evaluations 
performed in June and July 1999.  The June 1999 evaluation 
resulted in diagnostic impressions of intermittent explosive 
disorder; mood disorder due to multiple sclerosis, with 
depressive features; polysubstance dependence in remission; 
and borderline personality disorder that was felt likely to 
have been long standing prior to the multiple sclerosis 
related mood disorder.  The July 1999 evaluation resulted in 
diagnoses of intermittent explosive disorder, depressive 
disorder, psychotic disorder and polysubstance dependence.  

VA treatment records from August 1998 through October 1999 
show that the veteran was treated by the VA Medical Center in 
Birmingham, Alabama for neurotic depression, intermittent 
explosive disorder, and substance abuse (in remission).  The 
evidence also indicates that the veteran underwent an anger 
management program at the VA in 1999.

Because of this evidence, further development is necessary.  
First, the veteran's military personnel records should be 
obtained and reviewed for any indication of a psychiatric 
disorder, including any disciplinary actions, medical board 
evaluation, etc.  Second, the veteran's in-patient medical 
records from when he was hospitalized in Korea for 
psychiatric care should be obtained.  Third, the 
psychological evaluations prepared for the Social Security 
Administration's adjudication of the veteran's claim for 
disability benefits should be obtained.  Fourth, all VA 
mental health treatment records should be obtained and in the 
file.  

After these records are obtained, the veteran should be 
provided a VA psychiatric examination to reconcile the 
various diagnoses shown in the file and to determine whether 
any current psychiatric disorder is related to his military 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession that he has not already submitted.  
See 38 C.F.R. § 3.159(b) (2004).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
service personnel records for the period of 
his active duty.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any source, a 
negative reply is requested.

3.  The RO should also contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
service clinical in-patient medical records 
for the period of hospitalization in 
October/November 1973 while the veteran was 
stationed in Korea.  (The hospital was 
identified as the US Army Hospital, Seoul 
Korea, APO 96301.)  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any source, a 
negative reply is requested.

4.  The RO should contact the veteran and 
confirm the dates that he has received mental 
health treatment at the VA Medical Center in 
Birmingham, Alabama, including anger 
management programs, individual treatment, and 
group therapy.  Once the veteran responds and 
if the described periods of records are not in 
the file, the RO should request the treatment 
records from the Birmingham VA Medical Center 
for the periods not previously obtained.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide 
a negative response if records are not 
available.

5.  The RO should request from the Social 
Security Administration the veteran's 
psychological evaluation reports from the 
adjudication of his claims for disability 
benefits.  

6.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA psychiatric examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.

After reviewing the file and conducting any 
necessary testing, the examiner should render 
an opinion as to whether the veteran suffers 
from any psychiatric disorder.  If so, the 
examiner should render an opinion whether it 
is at least as likely as not (i.e., at least a 
50 percent probability) that any such disorder 
was manifested in service.  

7.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
is adverse, a supplemental statement of the 
case (SSOC) should be issued to the veteran 
and his representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                 
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

